[exhibit103participationa001.jpg]
Exhibit 10.3 1 ENERGY FOCUS, INC. CHANGE IN CONTROL BENEFIT PLAN PARTICIPATION
AGREEMENT Name: Bradley B. White Section 1. ELIGIBILITY. You have been
designated as eligible to participate in the Energy Focus, Inc. Change in
Control Benefit Plan (the “Plan”), a copy of which is attached as EXHIBIT 1 to
this Participation Agreement (the “Agreement”). Capitalized terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. Section 2. SEVERANCE BENEFITS. Subject to the terms
of the Plan, if you are terminated in an Involuntary Termination, and meet all
the other eligibility requirements set forth in the Plan, including, without
limitation, executing the required Release within the applicable time period set
forth therein and provided that such Release becomes effective in accordance
with its terms, you will receive the severance benefits set forth in this
Section 2. Notwithstanding the schedule for provision of severance benefits as
set forth below, the provision of any severance benefits under this Section 2 is
subject to any delay in payment that may be required under Section 5 of the
Plan. (a) Base Compensation Severance Benefit. You will be entitled to receive a
single lump sum cash payment equal to one (1) times the sum of (a) your Annual
Base Salary plus (b) your Target Bonus (the “Base Compensation Severance
Benefit”). The Base Compensation Severance Benefit will be payable to you on the
tenth business day following the effective date of your Release. (b) Target
Bonus Severance Benefit. You will be entitled to receive a single lump sum cash
payment equal to a pro-rata portion of your Target Bonus, with such pro-rata
portion calculated with reference to the number of days in the calendar year
that precedes the date of the Involuntary Termination divided by the number of
days in the calendar year that includes the date of the Involuntary Termination.
(the “Target Bonus Severance Benefit”). The Target Bonus Severance Benefit will
be payable to you on the tenth business day following the effective date of your
Release. (c) Accelerated Vesting of Stock Awards. (1) Effective as of the
effective date of your Release, to the extent not previously vested and
notwithstanding anything to the contrary set forth in an applicable award
agreement or the applicable Equity Plan under which such award was granted, the
restrictions and conditions applicable to any equity awards of the Company held
by you (the “Awards”), shall lapse and such Awards shall immediately be fully
vested upon a Change in Control and any performance-based Award shall be deemed
fully earned at the target amount as of the date on which the Change of Control
occurs (collectively, the “Vested Awards”). Unless determined



--------------------------------------------------------------------------------



 
[exhibit103participationa002.jpg]
Exhibit 10.3 2 otherwise by the Plan Administrator in accordance with the terms
of the applicable Equity Plan (such as to provide for a cash-out of vested
options) or as otherwise set forth in the Plan, (ii) all Vested Awards that are
stock unit awards or other stock-based awards shall be settled or paid within
thirty (30) days of vesting hereunder, and (iii) all Vested Awards that are
options and stock appreciation rights shall remain exercisable until the earlier
of the third anniversary of such Change in Control (or any later date until
which it would remain exercisable under such circumstances by its terms) or the
expiration of its original term. Notwithstanding the foregoing, this Section
2(c) shall not apply to stock awards issued under or held in any Qualified Plan.
(d) Payment of Continued Group Health Plan Benefits. (1) If you timely elect
continued group health plan continuation coverage under COBRA the Company shall
pay the full amount of your COBRA premiums on behalf of you for your continued
coverage under the Company’s group health plans, including coverage for your
eligible dependents, for twelve (12) months following your Involuntary
Termination (the “COBRA Payment Period”). Upon the conclusion of such period of
insurance premium payments made by the Company you will be responsible for the
entire payment of premiums (or payment for the cost of coverage) required under
COBRA for the duration of your eligible COBRA coverage period. For purposes of
this Section, (i) references to COBRA shall be deemed to refer also to analogous
provisions of state law and (ii) any applicable insurance premiums that are paid
by the Company shall not include any amounts payable by you under an Internal
Revenue Code Section 125 health care reimbursement plan, which amounts, if any,
are your sole responsibility. (2) Notwithstanding the foregoing, if at any time
the Company determines, in its sole discretion, that it cannot provide the COBRA
premium benefits without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act) or causing the Company’s group health plan to fail to comply
with the nondiscrimination requirements of Section 105(h) of the Code, then in
lieu of paying COBRA premiums on your behalf, the Company will instead pay you
on the last day of each remaining month of the COBRA Payment Period a fully
taxable cash payment equal to the COBRA premium for that month, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to your election of COBRA
coverage or payment of COBRA premiums and without regard to your continued
eligibility for COBRA coverage during the COBRA Payment Period. Such Special
Severance Payment shall end upon expiration of the COBRA Payment Period. Section
3. DEFINITIONS. (a) “Equity Plan” means the Company’s 2004 Stock Incentive Plan,
2008 Incentive Stock Plan, 2014 Stock Incentive Plan, as each may be amended, or
any successor or other equity incentive plan adopted by the Company which govern
your stock awards, as applicable. (b) “Qualified Plan” means a plan sponsored by
the Company or an Affiliate that is intended to be qualified under Section
401(a) of the Internal Revenue Code.



--------------------------------------------------------------------------------



 
[exhibit103participationa003.jpg]
Exhibit 10.3 3 Section 4. ACKNOWLEDGEMENTS. As a condition to participation in
the Plan, you hereby acknowledge each of the following: (a) This Agreement and
the Plan supersedes any severance benefit plan, policy or practice previously
maintained by the Company that may have been applicable to you, including any
individually negotiated employment agreement with the Company as it may have
been amended from time to time (as so amended, the “Employment Agreement”). (b)
The severance benefits that may be provided to you under this Agreement may
reduce the severance benefits that would otherwise be provided to you under your
Employment Agreement, or otherwise, as further specified in Section 2(c) of the
Plan. For the avoidance of doubt, in no event shall you be entitled to receive
Duplicative Benefits. To accept the terms of this Agreement and participate in
the Plan, please sign and date this Agreement in the space provided below.
Energy Focus, Inc. By: /s/ Theodore L. Tewksbury III Name: Theodore L. Tewksbury
III Title: Chief Executive Officer and President /s/ Bradley B. White February
19, 2017 Bradley B. White Date



--------------------------------------------------------------------------------



 